Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant asserts that Da Palma requires “a specific code to be entered to switch modes of natural language communication”.  However, Da Palma does not disclose or suggest that the user “has to” provide a phone number that is being switched to in the command. Rather, paragraph [0044] expressly discloses the user may switch modality by issuing a natural language command such as “switch voice” or “switch text”, and that this is all that is required to “perform an appropriate switching action”. Furthermore, even if Da Palma did require the phone number to switch modality, Applicant has not provided any reasoning as to why this would not meet the claimed limitation of switching “based on an instruction received from the user in the first natural language input type during interactions between the chat bot and the user”.
	Regarding the further amendments to the independent claims, Applicant argues that Gelfenbeyn does not disclose “that the email agent is acting as the user via a user account with the email service” and that none of the references teach that “the processing poses as the user (via the identifier and credential) to access an account the user has with a linked service”.  However, there is no claimed requirement that processing “poses as the user” or is “acting as the user”.  Rather, the amended claims merely require obtaining additional information through a linked user service by using a user identifier and user credential of the user to access a user account that the user has with the linked user service.  Gelfenbeyn discloses communicating with a variety of additional resources, many of which would necessarily have to be linked to a particular user to function (e.g., an email service, paragraph [0042]).  Additionally, Darby expressly discloses a bot service that obtains information through linked user services by using a user identifier and a user credential of the user to access a user account that the user has with the linked user service (column 4, line 39 to column 5, line 8).
	For the reasons given above, claims 1-13 and 16-20 remain rejected in view of the prior art.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 9-13, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelfenbeyn et al. (U.S. Patent Application Pub. No. 2017/0180499, hereinafter “Gelfenbeyn”), in view of Darby et al. (U.S. Patent No. 10,594,840, hereinafter “Darby”), in further in view of Billera (U.S. Patent Application Pub. No. 2004/0117275), and in further view of Da Palma et al. (U.S. Patent Application Pub. No. 2008/0147406, hereinafter “Da Palma”).
	In regard to claim 1, Gelfenbeyn discloses a method (Fig. 9), comprising: 
	automatically activating a chat bot from a user-operated device that is operated by the user (a chat information system (CIS) is activated by a triggering event, such as the presence of a user device in a particular location, paragraphs [0004] and [0087-0088]) when the user-operated device is detected as having a current physical location that is within a configured geographic distance from an airport, a bus station, a train station, or a subway station (a triggering event includes identifying the user device is at a predetermined location such as an airport, paragraph [0098]); 
	receiving, by the chat bot, a natural-language input provided by the user (a natural language input is received from the user, paragraphs [0090] and [0037]); 
	identifying a subject and an action from the natural-language input (the CIS maps the input to a meaning representation, identifying the user goal, etc. from the natural language input, paragraph [0037]);
	obtaining additional information with respect to the subject and that is needed to process the action through a linked user service and obtaining the additional information from the linked user service (the dialog manager contacts one or more task managers with knowledge of a specific task domains and communicates with these additional resources, paragraph [0042]),  
	processing the action with a service that is identified based on the subject using the additional information (based on the determined meaning representation, specific information is retrieved from one or more resources, paragraph [0038]; from the one or more task managers having knowledge of a specific task domain, paragraph [0042]); and 
	providing, by the chat bot, natural-language results to the user based on results returned from the service (the CIS generates a natural language response for the user based on the retrieved information, paragraphs [0090] and [0038]); and 
	processing a front-end interface of the chat bot from the user-operated device while processing a back-end interface of the chat bot on a server (Fig. 4, a user device 410 runs a mobile application enabling communication with the CIS 306 in a client-server environment, paragraph [0075]).
	While Gelfenbeyn discloses the linked user service includes services that are widely known to require a user identifier and user credential to access the services (e.g., accessing an email account, see paragraphs [0042] and [0097]), Gelfenbeyn does not expressly disclose using a user identifier and a user credential of the user to access a user account that the user has with the linked user service when obtaining the additional information from the linked user service.
	Darby discloses a method for a bot service framework, wherein a natural language request is interpreted to determine a linked user service needed to handle the request, and obtaining information from the linked user service using a user identifier and a user credential of the user to access a user account that the user has with the linked user service (a configuration file includes credentials for accessing each of the available linked user services for a particular user, column 4, line 39 to column 5, line 8; and column 6, lines 3-22).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a user identifier and user credential of the user to obtain the additional information from the linked user service, because such services typically require credentials to authenticate the user, and utilizing a configuration file with credentials for each service allows the best service among a plurality of services to be selected to process a request, as taught by Darby (column 1, lines 29-64).
While Gelfenbeyn discloses providing travel related services, Gelfenbeyn and Darby do not expressly disclose the service comprises an airline service, a train service, a bus service, a subway service, a ship service, a lodging service, or a car rental service.
Billera discloses a method of providing travel related service through natural language interface (integrated voice recognition system, paragraph [0016]), wherein the service comprises an airline service, a train service, a bus service, a subway service, a ship service, a lodging service, or a car rental service (a user is provided travel services, such as hotel services, car rental services, train services, ground transportation services, airline services, etc., paragraphs [0017-0018]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to extend the method of Gelfenbeyn and Darby to provide an airline service, a train service, a bus service, a subway service, a ship service, a lodging service, or a car rental service, because such services provide numerous desirable features, such as expedited creation of travel itineraries, as taught by Billera (paragraphs [0018-0019]).
	While Gelfenbeyn discloses a user may provide input as either spoken audio input, or manual text input (paragraph [0083]), and Darby discloses a request from a user may comprise content from one or more of a spoken utterance and a typed input (Abstract), Gelfenbeyn and Darby do not expressly disclose switching between the first natural-language input type and the second natural-language input type.
	Da Palma discloses a method for switching, by a chat bot, between a first natural-language input type communicated by the user in a first natural-language input type to a second natural-language input type based on an instruction received from the user in the first natural-language input type during the natural language dialog (in a chatbot IVR system with natural language understanding capabilities, paragraphs [0005] and [0021-0022]; an original input modality is switched to an alternative input modality based on receiving a switching command in the original input modality, paragraphs [0042-0044]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to switch between a first natural-language input type and a second natural-language input type, as taught by Da Palma, because such switching allows smooth user switching between modalities without interrupting an existing communication session, as taught by Da Palma (paragraph [0021]).

	In regard to claim 2, Gelfenbeyn discloses receiving further includes receiving the natural- language input as spoken audio that is spoken by the user (speech input, paragraph [0090]).

	In regard to claim 3, Gelfenbeyn discloses receiving further includes receiving the natural- language input as a text message sent by the user to the method (manual text input, paragraph [0083]).

	In regard to claim 4, Gelfenbeyn discloses receiving further includes receiving the natural- language input as an instant message sent by the user within a messaging platform (Fig. 8, user input 808 provided through a chat interface, paragraph [0083]).

	In regard to claim 5, Gelfenbeyn discloses identifying further includes identifying the action as a travel-related query associated with travel of the user (request for navigational data, paragraphs [0098] and [0101]).

	In regard to claim 7, Gelfenbeyn discloses processing further includes processing the action utilizing an Application Programming Interface provided by the service (identified web services are utilized via the web service’s APIs, paragraph [0077]).

	In regard to claim 9, Gelfenbeyn discloses providing further includes providing the natural- language results as spoken audio to the user (machine generated audio message, paragraphs [0090] and [0043]).

	In regard to claim 10, Gelfenbeyn discloses providing further includes providing the natural-language results as a text message to the user-operated device (a text message response, paragraphs [0090] and [0043]).

	In regard to claim 11, Gelfenbeyn discloses providing further includes providing the natural-language results as an instant message to an account of the user associated with a messaging platform (Fig. 8, CIS response 806 provided through a chat interface, paragraph [0083]).

	In regard to claim 12, Gelfenbeyn discloses interacting with the user in a dialogue using natural language conversations when processing the method (natural language conversation, paragraphs [0003-0004]).

	In regard to claim 13, Gelfenbeyn discloses a method (Fig. 9), comprising: 
	automatically activating a chat bot from a user-operated device that is operated by the user (a chat information system (CIS) is activated by a triggering event, such as the presence of a user device in a particular location, paragraphs [0004] and [0087-0088]) when the user-operated device is detected as having a current physical location that is within a configured geographic distance from an airport, a bus station, a train station, or a subway station (a triggering event includes identifying the user device is at a predetermined location such as an airport, paragraph [0098]); 
	interacting, by the chat bot, with the user in a natural-language dialogue (a natural language dialog between the user and the CIS, paragraphs [0090] and [0003-0004]); 
	identifying an action requested by the user during the natural-language dialogue (the CIS maps the input to a meaning representation, identifying the user goal, etc. from the natural language input, paragraph [0037]); 
	obtaining additional information with respect to the subject and that is needed to process the action through a linked user service and obtaining the additional information from the linked user service (the dialog manager contacts one or more task managers with knowledge of a specific task domains and communicates with these additional resources, paragraph [0042]),  
	processing the action with a service that is identified based on the subject using the additional information (based on the determined meaning representation, specific information is retrieved from one or more resources, paragraph [0038]; from the one or more task managers having knowledge of a specific task domain, paragraph [0042]); and 
	communicating, by the chat bot, the results during the natural-language dialogue (the CIS generates a natural language response for the user based on the retrieved information, paragraphs [0090] and [0038]); and 
	processing a front-end interface of the chat bot from the user-operated device while processing a back-end interface of the chat bot on a server (Fig. 4, a user device 410 runs a mobile application enabling communication with the CIS 306 in a client-server environment, paragraph [0075]).
	While Gelfenbeyn discloses the linked user service includes services that are widely known to require a user identifier and user credential to access the services (e.g., accessing an email account, see paragraphs [0042] and [0097]), Gelfenbeyn does not expressly disclose using a user identifier and a user credential of the user to access a user account that the user has with the linked user service when obtaining the additional information from the linked user service.
	Darby discloses a method for a bot service framework, wherein a natural language request is interpreted to determine a linked user service needed to handle the request, and obtaining information from the linked user service using a user identifier and a user credential of the user to access a user account that the user has with the linked user service (a configuration file includes credentials for accessing each of the available linked user services for a particular user, column 4, line 39 to column 5, line 8; and column 6, lines 3-22).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a user identifier and user credential of the user to obtain the additional information from the linked user service, because such services typically require credentials to authenticate the user, and utilizing a configuration file with credentials for each service allows the best service among a plurality of services to be selected to process a request, as taught by Darby (column 1, lines 29-64).
 	While Gelfenbeyn discloses providing travel related services, Gelfenbeyn and Darby do not expressly disclose the service comprises an airline service, a train service, a bus service, a subway service, a ship service, a lodging service, or a car rental service.
Billera discloses a method of providing travel related service through natural language interface (integrated voice recognition system, paragraph [0016]), wherein the service comprises an airline service, a train service, a bus service, a subway service, a ship service, a lodging service, or a car rental service (a user is provided travel services, such as hotel services, car rental services, train services, ground transportation services, airline services, etc., paragraphs [0017-0018]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to extend the method of Gelfenbeyn and Darby to provide an airline service, a train service, a bus service, a subway service, a ship service, a lodging service, or a car rental service, because such services provide numerous desirable features, such as expedited creation of travel itineraries, as taught by Billera (paragraphs [0018-0019]).
While Gelfenbeyn discloses a user may provide input as either spoken audio input, or manual text input (paragraph [0083]), and Darby discloses a request from a user may comprise content from one or more of a spoken utterance and a typed input (Abstract), Gelfenbeyn and Darby do not expressly disclose switching between the first natural-language input type and the second natural-language input type.
	Da Palma discloses a method for switching, by a chat bot, between a first natural language input type communicated by the user in a first natural-language input type during the natural language dialogue to a second natural- language input type based on an instruction received from the user in the first natural language input type during the natural language dialogue (in a chatbot IVR system with natural language understanding capabilities, paragraphs [0005] and [0021-0022]; an original input modality is switched to an alternative input modality based on receiving a switching command in the original input modality, paragraphs [0042-0044]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to switch between a first natural-language input type and a second natural-language input type, as taught by Da Palma, because such switching allows smooth user switching between modalities without interrupting an existing communication session, as taught by Da Palma (paragraph [0021]).

In regard to claim 16, Gelfenbeyn discloses interacting further includes indirectly interacting with the user through a bot connector, wherein the user is directly engaged in the natural-language dialogue through instant messages provided in a messaging platform with a messaging bot (Fig. 8, user interaction is provided through a chat interface, paragraph [0083]), the messaging bot communicating with the bot connector, and the bot connector communicating with the method (Fig. 4, user device 410 runs a dedicated mobile application allowing communication with CIS 306 via communications network 430, paragraphs [0074-0075]).

	In regard to claim 17, Gelfenbeyn discloses processing further includes processing the action as a query for travel-related information associated with travel of the user (request for navigational data, paragraphs [0098] and [0101]).

In regard to claim 19, Gelfenbeyn discloses a system (Fig. 4), comprising:
	a server configured to execute executable instructions on at least one hardware processor representing at least a portion of a travel assistant bot, the executable instructions residing in a non-transitory computer-readable storage medium (a networked server, paragraphs [0075] and [0108]);
	a user-operated device (user device 410, paragraph [0075]); and
	the travel assistant bot to:
		automatically activate a chat bot portion of the travel assistant from the user-operated device that is operated by the user (a chat information system (CIS) is activated by a triggering event, such as the presence of a user device in a particular location, paragraphs [0004] and [0087-0088]) when the user-operated device is detected as having a current physical location that is within a configured geographic distance from an airport, a bus station, a train station, or a subway station (a triggering event includes identifying the user device is at a predetermined location such as an airport, paragraph [0098]); 
		engage, by the chat bot portion, a user in natural-language conversations (a natural language dialog between the user and the CIS, paragraphs [0090] and [0003-0004]); 
		identify an action to process from at least one of the natural-language conversations (the CIS maps the input to a meaning representation, identifying the user goal, etc. from the natural language input, paragraph [0037]); 
		obtain additional information that is needed to process the action through a linked user service and obtaining the additional information from the linked user service (the dialog manager contacts one or more task managers with knowledge of a specific task domains and communicates with these additional resources, paragraph [0042]),  
	process the actions with a service using the additional information (based on the determined meaning representation, specific information is retrieved from one or more resources, paragraph [0038]; from the one or more task managers having knowledge of a specific task domain, paragraph [0042]); and 
		obtain results from the action from the travel-related service (specific information is retrieved from one or more resources, paragraph [0038]; the information including navigational data, paragraphs [0098] and [0101]);
		provide, by the chat bot portion, the results in a particular one of the natural-language conversations during the dialogue (the CIS generates a natural language response for the user based on the retrieved information, paragraphs [0090] and [0038]); and 
		process a front-end interface of the chat bot from the user-operated device while processing a back-end interface of the chat bot on a server (Fig. 4, a user device 410 runs a mobile application enabling communication with the CIS 306 in a client-server environment, paragraph [0075]).
	While Gelfenbeyn discloses the linked user service includes services that are widely known to require a user identifier and user credential to access the services (e.g., accessing an email account, see paragraphs [0042] and [0097]), Gelfenbeyn does not expressly disclose using a user identifier and a user credential of the user to access a user account that the user has with the linked user service when obtaining the additional information from the linked user service.
	Darby discloses a system comprising a bot service framework, wherein a natural language request is interpreted to determine a linked user service needed to handle the request, and obtaining information from the linked user service using a user identifier and a user credential of the user to access a user account that the user has with the linked user service (a configuration file includes credentials for accessing each of the available linked user services for a particular user, column 4, line 39 to column 5, line 8; and column 6, lines 3-22).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a user identifier and user credential of the user to obtain the additional information from the linked user service, because such services typically require credentials to authenticate the user, and utilizing a configuration file with credentials for each service allows the best service among a plurality of services to be selected to process a request, as taught by Darby (column 1, lines 29-64).
While Gelfenbeyn discloses providing travel related services, Gelfenbeyn and Darby do not expressly disclose the service comprises an airline service, a train service, a bus service, a subway service, a ship service, a lodging service, or a car rental service.
Billera discloses a system for providing travel related service through natural language interface (integrated voice recognition system, paragraph [0016]), wherein the service comprises an airline service, a train service, a bus service, a subway service, a ship service, a lodging service, or a car rental service (a user is provided travel services, such as hotel services, car rental services, train services, ground transportation services, airline services, etc., paragraphs [0017-0018]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to extend the system of Gelfenbeyn and Darby to provide an airline service, a train service, a bus service, a subway service, a ship service, a lodging service, or a car rental service, because such services provide numerous desirable features, such as expedited creation of travel itineraries, as taught by Billera (paragraphs [0018-0019]).
While Gelfenbeyn discloses a user may provide input as either spoken audio input, or manual text input (paragraph [0083]), and Darby discloses a request from a user may comprise content from one or more of a spoken utterance and a typed input (Abstract), Gelfenbeyn and Darby do not expressly disclose switching between the first natural-language input type and the second natural-language input type.
	Da Palma discloses a system configured to switch, by a chat bot, between a first natural language input type communicated by the user in a first natural-language input type during that at least one of the natural-language conversations to a second natural-language input type based on an instruction received from the user in the first natural language input type during the at least one of the natural- language conversations (in a chatbot IVR system with natural language understanding capabilities, paragraphs [0005] and [0021-0022]; an original input modality is switched to an alternative input modality based on receiving a switching command in the original input modality, paragraphs [0042-0044]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to switch between a first natural-language input type and a second natural-language input type, as taught by Da Palma, because such switching allows smooth user switching between modalities without interrupting an existing communication session, as taught by Da Palma (paragraph [0021]).


	In regard to claim 20, Gelfenbeyn discloses the travel assistant bot is further configured to engage in the natural-language conversations through natural-language mediums that include spoken audio, text messages, and instant messages associated with one or more messaging platforms (speech, textual input, etc., paragraphs [0083] and [0090]).


Claim(s) 6, 8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelfenbeyn, in view of Darby, in further view of Billera, in further view of Da Palma, and further in view of Fortin et al. (U.S. Patent Application Pub. No. 2018/0174152, hereinafter “Fortin”).
	In regard to claim 6, Gelfenbeyn, Darby, Billera, and Da Palma do not expressly disclose identifying the action as a travel-related transaction associate with travel of the user.
	Fortin discloses a natural language interface that identifies an action, wherein the identifying further includes identifying the action as a travel-related transaction associated with travel of the user (the user speaks a natural language command to provide payment for travel, paragraph [0140]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to identify the action as a travel-related transaction associated with travel of the user, because it would allow a user to provide payment without the need to manually interact with the user device, as taught by Fortin (paragraph [0034]).

	In regard to claim 8, Gelfenbeyn, Darby, Billera, and Da Palma do not disclose locating travel information associated with the service within a digital wallet on the user-operated device and processing the action by parsing the travel information to obtain the results.
	Fortin discloses locating travel information associated with the service within a digital wallet on the user-operated device and processing the action by parsing the travel information to obtain the results (an intelligent mobile wallet is utilized to parse the user’s natural language command in order to retrieve the appropriate payment information when the user is travelling, paragraph [0140]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to locate travel information associated with the service within a digital wallet on the user-operated device and process the action by parsing the travel information to obtain the results, because it would allow a user to provide payment without the need to manually interact with the user device, as taught by Fortin (paragraph [0034]).

	In regard to claim 18, Gelfenbeyn, Darby, Billera, and Da Palma do not disclose processing further includes processing the action as a travel transaction associated with travel of the user.
	Fortin discloses a natural language interface that processes an action, wherein the processing further includes processing the action as a travel transaction associated with travel of the user (the user speaks a natural language command to provide payment for travel, paragraph [0140]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to identify the action as a travel-related transaction associated with travel of the user, because it would allow a user to provide payment without the need to manually interact with the user device, as taught by Fortin (paragraph [0034]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 7/11/22
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656